PER CURIAM.
Scott Webb appeals the injunction for protection against stalking entered against him, and in favor of his former girlfriend, Nicole Jacobson. We affirm without discussion, except as to the provision in the *939injunction prohibiting Webb from accessing any social media websites. That provision is overbroad. An injunction should never be broader than is necessary to provide the injured party the relief warranted by the circumstances of the particular case, without injustice to the party enjoined. Clark v. Allied Assocs., Inc., 477 So.2d 656, 657-58 (Fla. 5th DCA 1985).
We remand for the trial court to amend the injunction in such a manner to allow Webb to access social media websites and Craigslist, except as necessary to protect Ms. Jacobson and her friends, family, and employers from any direct or indirect contact by Webb, and from further intrusions of the nature set forth in her injunction petition.
AFFIRMED in part; REVERSED in part; and REMANDED.
ORFINGER, EVANDER and LAMBERT, JJ., concur.